—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Harbater, J.), rendered October 16, 1992, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court erred by allowing the prosecutor to cross-examine a defense witness regarding his failure to present exculpatory information to law enforcement authorities without first establishing the proper foundation, as required by People v Dawson (50 NY2d 311), for such cross-examination (see, People v Morris, 100 AD2d 600). Furthermore, the trial court erred by failing to instruct the jury that a witness has no moral or civil obligation to go to the police with exculpatory information (see, People v Brown, 104 AD2d 383). However, in light of the overwhelming evidence of the defendant’s guilt, these errors are harmless (see, People v Cook, 117 AD2d 675).
The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]). Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.